internal_revenue_service department of the treasury index number washington dc taxpayer o i o i a l o i o l n i a date dollar_figurex dollar_figurey federal_agency u h i l i u u h year person to contact telephone number refer reply to cc dom it a 05-plr-102566-99 date noy -3 plr-102566-99 this responds to your request dated date for a ruling on the federal_income_tax treatment of taxpayer's prepaid membership fees specifically you have asked for a ruling that taxpayer's prepaid membership fees constitute income from services of a type that may be included in gross_income ratably over the membership year under the provisions of revproc_71_21 1971_2_cb_549 rather than upon receipt facts the facts as represented by taxpayer are as follows taxpayer is engaged in the a segment of speciaity retailing and operates a chain of membership b in various locations taxpayer sells a variety of merchandise including c etc at substantial discounts taxpayer also offers discounted services which are either provided by taxpayer's employees d services for example or by independent third parties e services for example taxpayer's operations are based on the concept that offering very low prices on a limited selection of products will produce rapid inventory turnover and high sales volume by displaying products in a f setting taxpayer's overhead is lower than that of other retailers which allows taxpayer to sell at substantial discounts at least of taxpayer's income exclusive of membership fee income is derived from the sale_of_goods and the remainder from the provision of services access to taxpayer's f locations and the discounted merchandise and services is limited to members who have paid a flat annual fee and obtained a membership identification card the annual fee is valid for one year after payment and is refundable in full without proration at any time during the membership period although there are three types of memberships g h and i each type of membership entitles the member to gain access to taxpayer's b and discounted merchandise and services -and all members pay the same prices for the discounted merchandise and services they purchase regardless of the type of membership they hold the membership fee varies with the type of membership purchased but does not vary with the number of visits made by a customer or the amount of discounted goods or services purchased by the customer both g and h memberships can be upgraded to i which allows the member to access additional benefits or services most of taxpayer's profit is derived from the membership fees in other words without the membership fees the mark-up on the goods sold would not be sufficient to produce a profit for taxpayer for taxpayer's fiscal_year ending date membership fees totaled approximately dollar_figurex million about dollar_figurey of the dollar_figurex million a de_minimis amount was refunded in the fiscal_year ending date plr-102566-99 taxpayer uses an accrual_method of accounting on a fiscal_year basis and is subject_to regulation by the federal_agency historically taxpayer included membership fees in gross_income upon receipt for both financial_accounting and tax purposes following discussions with the federal_agency taxpayer publicly announced in year that beginning with its fiscal_year ending date taxpayer will change its financial_accounting method for membership fee income in anticipation of the future issuance of a new federal_agency staff accounting bulletin taxpayer believes that the new staff accounting bulletin will require membership fee income to be recognized on a deferred basis as opposed to the cash_basis historically used by taxpayer which has always been consistent with generally_accepted_accounting_principles and industry practice under the new financial_accounting method taxpayer anticipates it will include membership fees in gross_income ratably over the membership year in order to reconcile the tax and financial_accounting treatment of its membership fee income taxpayer would like to include membership fees in gross_income ratably over the membership period for tax purposes pursuant to the provisions of revproc_71_21 taxpayer argues that the primary service it provides in exchange for the membership fee is access to the discounted merchandise and services in the taxpayer's b according to taxpayer members receive services every time they shop at taxpayer's b during the term of the membership period these services are provided throughout the membership period and include access to the b and sales associates who are available to assist members in locating and purchasing merchandise and services making merchandise available to members and identification and negotiation of new member benefits with third party service providers taxpayer's position is that even if of its income exclusive of membership fee income is from the sale_of_goods deferral should be permitted under revproc_71_21 law and analysis sec_446 of the internai revenue code provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 further provides that a taxpayer's right to adopt a method_of_accounting is subject_to the requirement that the method must clearly reflect income sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period plr-102566-99 sec_1_451-1 of the income_tax regulations provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance occurs payment is due or payment is made whichever happens earliest see 372_us_128 revrul_80_308 1980_2_cb_162 revrul_74_607 1974_2_cb_149 revproc_71_21 implements an administrative decision made by the commissioner in the exercise of the commissioner's discretion under sec_446 of the code to allow accrual_method taxpayers in certain specified and limited circumstances to defer the inclusion in gross_income for federal_income_tax purposes of advance_payments for services specifically revproc_71_21 provides that an accrual_method taxpayer who pursuant to an agreement written or otherwise receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement to be performed by him before the end of the next succeeding taxable_year may include such payments in gross_income as earned through the performance of the services subject_to the limitations provided in sec_3 and the general_rule as set forth by the supreme count is that a taxpayer using an accrual_method of accounting who receives advance_payments for services to be performed in the future must include such payments in gross_income in the year of receipt see 372_us_128 367_us_687 353_us_180 revproc_71_21 provides however that a taxpayer on the accrual_method of accounting who receives payments in advance for services to be provided before the end of the next succeeding tax_year may defer the inclusion of income over the time in which the services are provided rather than including the entire amount in income upon receipt in 118_f3d_239 cir the court in discussing whether the taxpayer's annual membership fee for a credit card was income from services under revproc_71_21 stated revenue_procedure represents an attempt to balance the straightforwardness of a report-upon-receipt requirement with some sense of fairness to taxpayers receiving payment for services rendered by the close of the s plr-102566-99 succeeding tax_year the procedure however is a strictly limited exception it does not sanction open-ended efforts to fine-tune fairness a step that would threaten to sacrifice the benefits of simplicity entirely the commissioner is correct to underscore the presumption that accrual_method taxpayers are to recognize payments for future services as income when those payments are received revproc_71_21 represents a limited exception to this rule one for which the annual fee income at issue does not qualify in order to defer inclusion of membership fees in gross_income under revproc_71_21 taxpayer must demonstrate initially among other requirements that the advance_payments are for services under the facts presented and representations made we conclude that taxpayer's membership fees are not payments for services to be provided by taxpayer within the meaning of revproc_71_21 the membership fees are simply payments for the right to enter taxpayer's premises and gain access to discounted goods and discounted services although taxpayer is under a continuing obligation to provide access during the membership period the provision of access is not a service under revproc_71_21 payment of the membership fee does not entitle customers to any discounted goods or services if a customer chooses to purchase discounted goods or services additional payments must be made for those goods or services moreover even if services were being provided there is no evidence that the amount of the membership fee has any correlation to the amount of services taxpayer argues are being provided the fact that most of taxpayer's profit is derived from membership fee income suggests that the membership fee payments are essentially prepaid discounts for goods or services to be purchased at a later date rather than payments for services see 118_f3d_239 pincite in concluding that bank did not receive annual credit card membership fee as payment for services under revproc_71_21 the court observed that the annual fee represented a general revenue raising measure as opposed to an attempt to charge users for the costs of any services render d taxpayer's right to receive the membership fee income is not contingent on the performance of any service after the year of receipt within the meaning of revproc_71_21 accordingly on the facts presented taxpayer's membership fee income does not qualify for deferral under the provisions of revproc_71_21 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter é plr-102566-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel income_tax accounting af t co l we pen david l crawford chief branch cid ce
